internal_revenue_service number release date index number cc tege eoeg teb-plr-143699-01 date legend issuer bonds owner manager independent organization state law date dollar_figurea dollar_figureb c percent dollar_figured plr-143699-01 this responds to the issuer’s request for a ruling that the management_contract more fully described below the management_contract does not constitute private_business_use under revproc_97_13 sec_5 1997_1_cb_632 or in the alternative under sec_1_141-3 of the income_tax regulations facts and representations the issuer issued the bonds and loaned a portion of the proceeds to the owner to finance the construction of a hotel the hotel the useful_life of the hotel i sec_40 years as determined under revproc_62_21 1962_2_cb_418 the owner is a non-profit local_government corporation under the state law the issuer represents that the owner is an instrumentality of the issuer according to factors set forth in revrul_57_128 1957_1_cb_311 the owner will be the legal owner of the hotel and is authorized to enter into all contracts with respect to the hotel the owner and the manager entered into the management_contract on date the stated term of the management_contract i sec_15 years beginning on the date the hotel is placed_in_service_date is approximately three years before the date on which the hotel will be placed_in_service on date the owner and the manager also entered into the technical services and preopening agreement the preopening agreement the terms of the management_contract require the manager and the owner to enter into the preopening agreement the term of the preopening agreement began on date and will terminate on the date on which the hotel is placed_in_service the same date on which the 15-year term of the management_contract begins the approximate term of the preopening agreement i sec_3 years under the preopening agreement the manager is to provide technical services which include advising the owner regarding the hotel’s design construction and preopening services the preopening services include preparing an initial plan for the organization and operation of the hotel booking the initial reservations for hotel rooms and facilities and developing and implementing an initial marketing plan the manager’s compensation under the preopening agreement is a stated dollar amount payable in equal monthly installments the manager will be paid the following amounts under the management_contract the management fee the productivity reward the centralized service fee the inducement fee deemed repayment and expenses_incurred by the manager for certain employees and third parties the management fee the management fee is a fixed dollar amount payable per year for each year of the term of the management_contract during the first four years of the term of the management_contract the fee will not be adjusted beginning with the fifth year of the management_contract the amount of the fee in effect the previous plr-143699-01 year will be adjusted annually by a specified percentage the adjustment percentage the adjustment percentage is the percentage change from the prior year in total revenues per available room the market room revenues for a comparable group of hotels in the city excluding the hotel the comparable hotels the market room revenues for any year will be determined by dividing the total revenues from the available rooms of comparable hotels for a period specified in the management_contract by the total rooms available for occupancy in the same hotels over the same time period each of the comparable hotels must meet the standards and criteria prescribed by the independent organization for hotels that have same rating as the hotel beginning with the third year of the management_contract and in each year thereafter the owner has the right to defer paying a stated dollar amount of the management fee if the owner’s net operating revenues are not sufficient to fund the hotel’s primary capital replacement reserve and to pay the owner a percentage specified in the management_contract of the total cost of the hotel but not to exceed dollar_figurea the preferred_return any deferred_amount of the management fee will be payable after these two funding obligations have been met however any amounts that are deferred must be paid when the management_contract expires or is terminated regardless of whether the primary capital replacement reserve and preferred_return funding obligations have been met the feasibility study commissioned by the issuer and the owner projects that no deferrals will occur the productivity reward the manager will be eligible for a single productivity reward during the term of the management_contract in the amount of dollar_figureb in order for the manager to qualify for this reward the hotel's gross revenues per available room for a period specified in the management_contract must equal or exceed c percent of the market room revenues the market room revenues will be computed in the same manner as those revenues will be computed for purposes of determining the adjustment percentage for the management fee component described above the productivity reward is also subject_to deferral in the same manner as the deferred portion of the management fee as noted above the feasibility study projects that no deferrals will occur the centralized services fee the centralized service fee is a stated dollar amount per year for each year of the term of the management_contract for certain group services that the manager provides to a majority of hotels that it owns or manages beginning in the fifth year of the management_contract the amount of this fee will be adjusted annually according to the revised consumer_price_index for all urban consumers the cpi in effect for the preceding year the inducement fee deemed repayment the manager is required to pay the owner an inducement fee in the amount of dollar_figured within the period specified in the management_contract the owner is deemed to repay the manager a fixed amount per month over the term of the management_contract if the owner terminates the management_contract other than for cause the owner is obligated to repay the plr-143699-01 remaining outstanding balance of the inducement fee if the owner terminates the management_contract for cause the owner is entitled to retain the remaining outstanding balance of that fee as liquidated_damages for the costs of finding a replacement manager the parties expect that the entire inducement fee will be deemed to be repaid to the manager over the term of the management_contract because the parties do not expect that the management_contract will be terminated prior to the end of the stated term the expenses_incurred by the manager for certain payments to employees and third parties the management_contract provides that the owner will reimburse the manager for third party expenses and for the salaries of the manager’s on-site employees the owner will also reimburse the manager for the salaries and expenses of the manager’s off-site employees who provide services to the hotel the reimbursed salaries and expenses will not be based on a share of the hotel's net profits and will not exceed the fair_market_value of the services provided the manager’s on-site and off- site employees do not include the hotel executive staff the owner has the right to terminate the management_contract for various reasons provided in the management_contract including but not limited to the manager’s default under any provision term or material covenant under the management_contract and the failure of the hotel to generate revenues at levels specified in the management_contract the manager has no role or relationship with the owner that in effect substantially limits the owner’s ability to exercise its rights including cancellation rights under the management_contract none of the voting power of the governing body of the owner in the aggregate is vested in the manager and its directors officers shareholders and employees there are no overlapping board members between the manager and either the issuer or the owner the manager is not a related_party as defined under sec_1_150-1 of the income_tax regulations to the issuer or the owner law sec_103 generally provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond as defined under sec_141 sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private business tests of sec_141 under sec_141 and sec_141 private_business_use occurs if more than percent of the proceeds of the bonds are used directly or indirectly in a trade_or_business carried on by any person other than a governmental person under sec_141 any activity carried on by a person other than a natural_person is treated as a trade_or_business under sec_1_141-3 in general a nongovernmental person is treated as a private business user of the proceeds as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment plr-143699-01 contract or certain other arrangements such as a take or pay or other output-type contract as material to this ruling_request sec_1_141-3 provides that a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract with respect to financed property generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility id under sec_1_141-3 a contract to provide for services if the only compensation is the reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is generally not treated as a management_contract that gives rise to private_business_use revproc_97_13 sets forth conditions under which a management_contract does not result in private_business_use under sec_141 section dollar_figure provides that if the requirements of sec_5 are satisfied the management_contract does not itself result in private_business_use under sec_5 of revproc_97_13 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is not by itself treated as compensation id sec_5 of revproc_97_13 further provides that for purposes of sec_1 b i and revproc_97_13 a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits section dollar_figure of revproc_97_13 sets forth six specific arrangements that satisfy the requirements of sec_5 under sec_5 at least percent of the compensation_for services for each annual period during the term of the contract must be based on a periodic fixed fee sec_5 further provides that the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for purposes of sec_5 a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which compensation automatically increases when a gross revenue or expenses target but not both is reached if that award is equal to a single stated dollar amount section dollar_figure of revproc_97_13 provides as follows a periodic fixed fee means a stated dollar amount for services rendered for a specified period of time for example a stated dollar amount per month is a periodic fixed fee the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the plr-143699-01 consumer_price_index and similar external indices that track increases in revenues or costs in an industry are objective external standards sec_5 of revproc_97_13 generally provides that a service provider must not have any role or relationship with the qualified user the state_or_local_government or instrumentality that is a party to the management_contract that substantially limits the qualified user’s ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user’s rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 analysis the management_contract must meet all requirements of revproc_97_13 for that contract to be deemed not to result in private_business_use of the hotel by the manager if any requirement is not met then whether the management_contract results in private_business_use depends on all of the facts and circumstances in the latter case the principles set forth in revproc_97_13 are useful reference points ie the manager's compensation the term of the management_contract and the relationship of the manager to the owner see revproc_97_13 sec_5 whether the manager's compensation meets the requirements of revproc_97_ first requires an analysis of the amounts paid to the manager ie the management fee the productivity reward the centralized services fee the inducement fee deemed repayment and expenses_incurred by the manager for certain employees and third parties the following amounts paid to the manager satisfy the revproc_97_13 dollar_figure definition of a periodic fixed fee because each is a stated dollar amount for a period specified in the management_contract and is adjusted only by a specified objective external standard the centralized services component is a stated dollar amount for services rendered for a specified period that will be adjusted by the cpi the non- deferrable amount of the management fee component is a stated dollar amount for services rendered for a specified period that will be adjusted by the adjustment percentage the adjustment percentage is based on an external indicia that tracks revenues and is therefore based on a specified objective external standard that is not linked to the efficiency of the hotel the following amounts do not constitute compensation to the manager the inducement fee is analogous to a discount of the total amount of manager’s fee in the amount of dollar_figured that is deemed to be amortized over the term of the contract and that the plr-143699-01 parties use as a measure for liquidated_damages in the event that the management_contract is terminated for cause hence the deemed repayment of the inducement fee does not constitute compensation to the manager the expenses_incurred by manager for third parties and certain employees not including the hotel executive staff are based on fair_market_value and are not based on a share of hotel net profits hence because these reimbursements are for the manager’s actual and direct expenses to unrelated third parties they are not treated as compensation to the manager under revproc_97_13 sec_5 for similar reasons these reimbursements are not treated as compensation under sec_1_141-3 the owner’s right to defer a stated dollar amount that represents a portion of the management fee and the full amount of the productivity reward the deferred fees under the circumstances presented raises the issue of whether the these fees are based on a share of hotel net profits although the timing of payment of the deferred fees is based on hotel net profits and therefore indicates private_business_use of the hotel by manager we think that the circumstances support a conclusion otherwise the full amount of all deferred fees will be payable regardless of the existence and amount of net profits when the management_contract expires or is terminated in addition the deferrable portion of the management fee is a stated dollar amount and is not itself a percentage of hotel net profits the productivity reward is analogous to the productivity reward approved by revproc_97_13 sec_5 because it is to be made only once and is based on an increase in gross revenues for a period specified in the management_contract finally the feasibility study projects that no deferrals will occur thus although the deferred elements of the manager’s compensation do not satisfy the requirements of revproc_97_13 sec_5 on balance these deferred elements do not indicate private_business_use under sec_1_141-3 to satisfy revproc_97_13 sec_5 the term of the management agreement cannot exceed years the management_contract requirement that the owner and the manager to enter into both the preopening agreement and the management_contract the contracts on date suggests that it may be appropriate to aggregate the terms of the two contracts so that the total term is of the contracts is years nevertheless assuming aggregation the emphasis of the preopening agreement is on supervision of the design and construction of the hotel prior to the date the hotel is placed_in_service hence the management phase of the contracts occurs primarily during the 15-year term of the management_contract as a result the management phase of the contracts standing alone would be limited to a term that satisfies revproc_97_13 sec_5 hence based on these facts the term of the contracts does not indicate private_business_use under sec_1_141-3 the management_contract meets the requirements of revproc_97_13 sec_5 because the manager does not have a relationship with owner that would limit owner's rights under the management_contract including the owner’s cancellation rights conclusion plr-143699-01 although the management_contract does not satisfy all requirements of revproc_97_13 sec_5 based on all facts and circumstances we conclude that the management_contract does not result in private_business_use under sec_1_141-3 this conclusion is based upon information and representations submitted by the issuer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the issuer sincerely assistant chief_counsel office of tax exempt employment_tax government entities by timothy l jones assistant branch chief enclosure
